This is an appeal by T.S. Musgraves from a judgment rendered in the district court of Atoka county in favor of J.A. Cannon.
The cause was set for hearing and submission on April 11, 1922. No appearance has been made on behalf of Musgraves, plaintiff in error, nor brief filed as required by rule No. 7 of this court (47 Okla. vi).
Motion was filed on May 8, 1922, by the defendant in error to dismiss the appeal. In this situation, the motion is sustained, and the appeal dismissed.
HARRISON, C. J., and JOHNSON, MILLER, and NICHOLSON, JJ., concur.